DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.   
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scheduler, command parser, thread generator and thread manager in claim 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification discloses:  
in [0020] – “ The scheduler is composed of physical hardware stages each of which schedules the threads for all the nodes at a particular depth in the graph.”  The corresponding structure is the physical hardware stages of the scheduler.  
in the Summary – “Each stage includes a command parser operative to interpret commands within a corresponding input command buffer... and a thread generator coupled to the command parser.”  The corresponding structure is the physical hardware stage, which include the command parser and the thread generator.  
in [0025] – “… each stage of the graph streaming processor includes a physical piece of hardware in a thread manager which is responsible for scheduling the threads corresponding to the nodes at a particular depth… ”  The corresponding structure is the physical piece of hardware in the thread manager.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Short on 6/16/2022.
For claim 1:  
Delete, in line 19, the word “thread”
Insert, in line 19, after the words “plurality of”, the word “threads”
Thus, line 17, should read, “where the processing of the plurality of threads for each stage includes storing…”
Insert, in line 23, after the words “stage writes less”, the word “than”
Thus line 23 should read, “alternate command buffer of the stage when a second node of the stage writes less than the…”
For claim 11:
Delete, in line 17, the word “thread”
Insert, in line 17, after the words “plurality of”, the word “threads”
Thus, line 17 of claim 11 should read, “wherein the processing of the plurality of threads for each stage comprises:  ”
Insert, in line 22, after the words “stage writes less”, the word “than”
Thus, line 22 should read, “a second node of the stage writes less than the threshold number of write commands for at…”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the application in condition for allowance by overcoming the Objection to the Drawings and the Specification.  References Theimer et al. U.S. Patent No. 9,639,589, Ahmed et al. U.S. Pub. No. 2015/0347509, Sabne et al. U.S. Pub. No. 2015/0205590, Duluk, Jr. et al. U.S. Pub. No. 2011/0072245, Babayan et al. 2014/0208074, Chan et al. U.S. Pub. No. 2014/0082118, Wang et al. U.S. Pub. No. 2017/0329643, Brooker U.S. Patent No. 9,032,165 are made of record as teaching the art of reduction of a number of stages of a graph streaming processor.  However, none of the prior art teaches or suggests:  
from claim 1 – “where the processing of the plurality of threads for each stage includes storing write commands in the corresponding output command buffer when a first node of the plurality of threads of the stage writes greater than a threshold number of write commands for at least one node of a next stage, and storing the write commands in the alternate command buffer of the stage when a second node of the stage writes less than the threshold number of write commands for at least one other node of the stage”
from claim 11 – “wherein the processing of the plurality of threads for each stage comprises:  storing write commands in the corresponding output command buffer when a first node of the plurality of threads of the stage writes greater than a threshold number of write commands for at least one node of a next stage, and storing the write commands in the alternate command buffer of the stage when a second node of the stage writes less than the threshold number of write commands for at least one other node of the stage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/05/2022, with respect to the Objection to the Drawings (Figs. 1 and 4) have been fully considered and are persuasive.  The Objection to the Drawings of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/05/2022, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous Office Action has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612